

MODIFICATION AND EXTENSION AGREEMENT
 
                Note #UNFUNDED
 
This MODIFICATION AND EXTENSION AGREEMENT (the "Agreement") is made this 9th day
of November the year 2008 by and between:
 
THE BANKERS' BANK OF KENTUCKY
107 Progress Drive
P.O. Box 713
Frankfort, Ky. 40601 ("Lender")
And
 
PREMIER FINANCIAL BANCORP, INC.
2883 51H Avenue
Huntington, WV 25702("Borrower")
 
Whereas, Borrower is indebted to Lender as of the date hereof in the amount of
$0.00 evidenced by a promissory note from Borrower to Lender in the original
face amount of three million five hundred thousand and 00/100 ($3,500,000.00),
dated November 10, 2006 (the "Note"), which is secured by 559,800 shares of
Citizens Deposit Bank & Trust (Vanceburg) stock and 18,750 shares of Farmers
Deposit Bank (Eminence) stock.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Lender and Borrower hereby agree as follows:
 
1.             
Amendment of Terms. Borrower and Lender desire to modify, renew and/or extend
the Note by amending The terms thereof as follows, to be effective from and
after the date hereof:
 
LINE OF CREDIT BORROWING LIMIT DECREASED FROM $3,500,000.00 TO $3,000,000.00
 
The Maturity Date of the Note, at which time all unpaid principal, accrued
interest and other charges, fees and expenses shall be due and payable in full,
shall be November 9, 2009.
 
Interest shall accrue on the outstanding principal balance of the Note, based on
the actual number of days elapsed over an assumed year of 360 days, at the rate
per annum of 1.00% below the JP Morgan Chase Co. Prime, adjusted daily, with a
floor rate of 3.00%.
 
Borrower shall make payments on the Note as follows:
Interest due quarterly beginning January 5, 2009.
Principal and all outstanding interest due and payable at maturity.
 

 
2.             
Acknowledgements and Waivers of Borrower. Borrower acknowledges that it has no
defense to repayment of the Note in full and Borrower further acknowledges that
it is not aware of any claim or cause of action it currently has against Lender.
Borrower hereby fully, finally and forever releases Lender from and against any
and all claims Borrower has or may have against Lender directly or indirectly
arising out of the negotiation, closing or administration of the loan evidenced
by the Note or directly or indirectly arising out of the negotiation or
execution of this Agreement. Borrower further acknowledges and agrees that any
other waivers of rights or defenses contained in the Note or any of the Security
Documents shall remain in full force and effect and are hereby remade and
affirmed as if set forth in full herein.

 
3.              
No Novation. Lender and Borrower specifically agree that this Agreement
represents a continuation and modification of credit previously extended and is
not intended to constitute a novation. Except as expressly modified or amended
herein, all of the terms and conditions of the Note shall remain in full force
and effect

 
4.             
LATE CHARGE AND DEFAULT RATE OF INTEREST. IF ANY PAYMENT DUE UNDER THE NOTE, AS
AMENDED HEREBY, IS NOT RECEIVED BY LENDER WITHIN 20 DAYS OF THE DATE IT IS DUE,
THEN A LATE CHARGE OF 3.00%  MAY BE CHARGED BY THE LENDER. UPON MATURITY OF THE
NOTE, WHETHER BY ACCELERATION OR OTHERWISE, OR UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT UNDER THE NOTE, IN ADDITION TO ANY AND ALL OTHER REMEDIES TO WHICH
THE LENDER MAY BE ENTITLED, THE APPLICABLE RATE OF INTEREST ON THIS NOTE SHALL
BE INCREASED TO 5.00% PER ANNUM IN EXCESS OF THE RATE SET FORTH IN PARAGRAPH 1,
ABOVE


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above
 
LENDER:                                  BANKERS' BANK OF KENTUCKY
                                      By:  /s/ John B.
Clark                            
                                             John B. Clark, Executive Vice
President
 
BORROWER                                                                                     PREMIER
FINANCIAL BANCORP, INC.
                                      By:  /s/ Robert W.
Walker                      
                                             Robert W. Walker, President & CEO
 